Wheeler, J.
With respect to the time when a bill payable at sight should he presented for acceptance, in the absence of any determinate usage of trade, fixing a definite time, the only rule is that it must be presented within a reasonable time. (Chit, on Bills, 247; Story on Bills, Sec. 231.) And what will be a reasonable time must depend upon all the circumstances of each case. (Ib.) “ If (says Story) the bill is kept in circulation, and not held by any one holder, through whose hands it passes, an unreasonable time, it seems difficult to assign any particular time in which it ought to be presented for acceptance; in respect to foreign bills, the conveniences, if not the necessities, of trade seem to require, that a very liberal allowance of time, both for the transmission and presentation of bills, should be allowed to every successive holder.” (Ib.; 20 Johns. 176, 146; 4 Mass. 336.) In the case of a foreign bill, payable at sight, it has been decided, that it is no laches to put it into circulation before acceptance, and keep it in circulation without acceptance, as long as the convenience of successive holders may require; and it has even been held, that if a bill, drawn at three days’ sight, were kept out in that way for a year, this would not be laches. (Chit, on Bills, 275.)
It appears by the evidence, that the bill, in suit, was put in circulation and indorsed by the defendants, without having been presented for acceptance, before it came to the hands of the plaintiff, and that a little more than a month elapsed before he presented it for payment; and that this was according to usage. The usage fully justified the delay that occurred in the presentation of the bill. The purchasers of bills, drawn in other States and thus put in circulation here, receive them on the credit of the indorsers, who put them in circulation in this State; and they ought to be held liable to make them good to the holder, unless he locks them up from circulation, and keeps them in his *703possession an unreasonable length of time, considered in reference to usage and the circumstances of the case. It was very properly left to the jury to decide whether there had been reasonable diligence in presenting the bill, considering the usage of trade; and their verdict was well warranted by the evidence. The judgment is affirmed.
Judgment affirmed.